EXHIBIT 10.9


VOTING SUPPORT AGREEMENT
THIS AGREEMENT is made as of December 11, 2013.
BETWEEN:
2396638 Ontario Inc., a corporation existing under the laws of Ontario,
Canada (the "Purchaser")
- and -
Jack M. Kay, an individual and resident in the Province of Ontario, Canada (the
"Securityholder")
- and -
Emergent BioSolutions Inc., a corporation existing under the laws of Delaware,
USA (the "Parent")
RECITALS:
1.
The Securityholder is the beneficial owner, directly or indirectly, of certain
Company Shares.

2.
The Securityholder understands that the Company, the Purchaser and the Parent
have entered into the Arrangement Agreement.

3.
This Agreement sets out, among other things, the terms and conditions of the
agreement of the Securityholder to abide by the covenants in respect of the
Subject Securities and the other restrictions and covenants set forth herein.

4.
The Parent owns all of the outstanding securities of the Purchaser.

NOW THEREFORE, in consideration of the mutual covenants and agreements set forth
in this Agreement and for other good and valuable consideration (the receipt and
sufficiency of which are hereby acknowledged) the parties hereto agree as
follows:
ARTICLE 1
INTERPRETATION
1.1
Definitions

Capitalized terms used herein and not otherwise defined have the meanings
ascribed thereto in the Arrangement Agreement. In this Agreement, including the
recitals:
"affiliate" of any Person means, at the time such determination is being made,
any other Person controlling, controlled by or under common control with such
first Person, in each case, whether directly or indirectly, and "control" and
any derivation thereof means the holding of voting securities of another entity
sufficient to elect a majority of the board of directors (or the equivalent) of
such entity;
"Arrangement Agreement" means the arrangement agreement dated December 11, 2013
between the Purchaser, the Company and the Parent, a copy of which is attached
to this Agreement as Schedule "B";
"Company" means Cangene Corporation, a corporation existing under the laws of
the Province of Ontario;
"Deadline Date" means (i) if Parent or Purchaser has not commenced an
Alternative Transaction prior to June 30, 2014, then June 30,2014, and (ii) if
Parent or Purchaser has commenced an Alternative Transaction prior to June 30,
2014, the earlier of (A) the termination of the Alternative Transaction and (B)
July 31, 2014;
"Expiry Time" has the meaning ascribed thereto in Section 3.1(a);
"Governmental Entity" means any national, supra-national, federal, state,
municipal, local or foreign government, or any court, tribunal, arbitrator,
administrative agency, commission or other governmental or quasi-governmental
authority or instrumentality, including any government-owned or
government-controlled enterprise, in each case whether domestic or foreign, any
stock exchange or similar self-regulatory organization or any quasi-governmental
body exercising any regulatory, taxing or other governmental or
quasi-governmental authority;
"Law" means all United States or foreign federal, state, national,
supra-national, provincial, municipal or local laws, constitutions, statutes,
codes, rules, common law, regulations, ordinances, executive orders, treaties,
decrees or edicts by a Governmental Entity having the force of law;
"Notice" has the meaning ascribed thereto in Section 4.9;
"Subject Securities" means the Company Shares currently owned by the
Securityholder as specified in Schedule "A" hereto, and any other Company Shares
acquired by the Securityholder or any of its affiliates subsequent to the date
hereof, and will include all securities which such Subject Securities may be
converted into, exchanged for or otherwise changed into;
1.2
Singular; Plural, etc.

In this Agreement, words importing the singular number include the plural and
vice versa and words importing gender include the masculine, feminine and neuter
genders.
1.3
Currency

Unless otherwise expressly stated, all references to currency herein will be
deemed to be references to U.S. currency.
1.4
Headings, etc.

The division of this Agreement into Articles, Sections and Schedules and the
insertion of the recitals and headings are for convenience of reference only and
will not affect the construction or interpretation of this Agreement and, unless
otherwise stated, all references in this Agreement or in the Schedules hereto to
Articles, Sections and Schedules refer to Articles, Sections and Schedules of
and to this Agreement or of the Schedules in which such reference is made, as
applicable.
1.5
Date for any Action

In the event that any date on which any action is required to be taken hereunder
by any of the parties is not a Business Day, such action will be required to be
taken on the next succeeding day which is a Business Day.  In this Agreement,
references from or through any date mean, unless otherwise specified, from and
including that date and/or through and including that date, respectively.
1.6
Governing Law

This Agreement will be governed, including as to validity, interpretation and
effect, by the laws of the Province of Ontario and the laws of Canada applicable
therein, and will be construed and treated in all respects as an Ontario
contract.  Each of the parties hereby irrevocably attorns to the exclusive
jurisdiction of the Courts of the Province of Ontario in respect of all matters
arising under and in relation to this Agreement.
1.7
Incorporation of Schedules

Each of Schedules "A" and "B" attached hereto, for all purposes hereof, forms an
integral part of this Agreement.
ARTICLE 2
REPRESENTATIONS AND WARRANTIES
2.1
Representations and Warranties of the Securityholder

The Securityholder represents and warrants to the Purchaser and the Parent (and
acknowledges that they are relying on these representations and warranties in
completing the transactions contemplated hereby and by the Arrangement
Agreement) the matters set out below:
(a)
The Securityholder is an individual and resident in the Province of Ontario,
Canada.

(b)
The Securityholder has all necessary power, authority, capacity and right to
enter into this Agreement and to carry out each of its obligations under this
Agreement. This Agreement has been duly executed and delivered by the
Securityholder and constitutes a legal, valid and binding obligation of the
Securityholder enforceable against it in accordance with its terms, subject to
bankruptcy, insolvency and other laws affecting the enforcement of creditors'
rights generally and subject to the qualification that equitable remedies may
only be granted in the discretion of a court of competent jurisdiction.

(c)
The Securityholder owns all of the Subject Securities.  Other than the Subject
Securities, neither the Securityholder nor any of its affiliates, beneficially
own, or exercise control or direction over any additional securities, or any
securities convertible or exchangeable into any additional securities, of the
Company or any of its affiliates.

(d)
Currently the Securityholder is, and at the time at which the Subject Securities
are acquired by the Purchaser under the Arrangement will be, the sole beneficial
owner of the Subject Securities, with good and marketable title thereto, free
and clear of all Liens.

(e)
The Securityholder has the sole right to sell and vote or direct the sale and
voting of the Subject Securities.

(f)
No Person has any agreement or option, or any right or privilege (whether by
law, pre-emptive or contractual) capable of becoming an agreement or option, for
the purchase, acquisition or transfer of any of the Subject Securities or any
interest therein or right thereto, except the Purchaser pursuant to the
Arrangement.

(g)
No consent, approval, order or authorization of, or declaration or filing with,
any Person is required to be obtained by the Securityholder in connection with
the execution and delivery of this Agreement by the Securityholder and the
performance by it of its obligations under this Agreement.

(h)
There is no proceeding, claim or investigation pending before any Governmental
Entity, or to the best of the knowledge of the Securityholder, threatened
against the Securityholder or any of its properties that, individually or in the
aggregate, could reasonably be expected to have an adverse effect on the
Securityholder's ability to execute and deliver this Agreement and to perform
its obligations contemplated by this Agreement.

(i)
None of the Subject Securities is subject to any proxy, voting trust, vote
pooling or other agreement with respect to the right to vote, call meetings of
any of the Company's securityholders or give consents or approvals of any kind.

(j)
None of the execution and delivery by the Securityholder of this Agreement or
the completion of the transactions contemplated hereby or the compliance by the
Securityholder with its obligations hereunder will violate, contravene, result
in any breach of, or be in conflict with, or constitute a default under, or
create a state of facts which after notice or lapse of time or both would
constitute a default under, any term or provision of: (i) any constating
documents of the Securityholder; (ii) any contract to which the Securityholder
is a party or by which the Securityholder is bound; (iii) any judgment, decree,
order or award of any Governmental Entity; or (iv) any applicable Law.

2.2
Representations and Warranties of the Purchaser and Parent

The Purchaser and the Parent jointly and severally represent and warrant to the
Securityholder (and acknowledge that the Securityholder is relying on these
representations and warranties in completing the transactions contemplated
hereby and by the Arrangement Agreement) the matters set out below:
(a)
The Purchaser is a corporation duly incorporated and validly existing under the
laws of Ontario, Canada and has all necessary corporate power, authority and
capacity to enter into this Agreement. The execution and delivery of this
Agreement and the performance of this Agreement have been duly authorized by all
necessary corporate action on the part of the Purchaser. This Agreement
constitutes a legal, valid and binding obligation of the Purchaser enforceable
against it in accordance with its terms, subject to bankruptcy, insolvency and
other laws affecting the enforcement of creditors' rights generally and subject
to the qualification that equitable remedies may only be granted in the
discretion of a court of competent jurisdiction.

(b)
None of the execution and delivery by the Purchaser of this Agreement or the
compliance by the Purchaser with the Purchaser's obligations hereunder will
violate, contravene, result in any breach of, or be in conflict with, or
constitute a default under, or create a state of facts which after notice or
lapse of time or both would constitute a default under, any term or provision
of: (i) any constating documents of the Purchaser; (ii) any contract to which
the Purchaser is a party or by which the Purchaser is bound; (iii) any judgment,
decree, order or award of any Governmental Entity; or (iv) any applicable Laws.

(c)
No material consent, approval, order or authorization of, or declaration or
filing with, any Governmental Entity is required to be obtained by the Purchaser
in connection with the execution and delivery of this Agreement, the performance
by it of its obligations under this Agreement and the consummation by the
Purchaser of the Arrangement, other than those which are contemplated by the
Arrangement Agreement.

(d)
There is no proceeding, claim or investigation pending before any Governmental
Entity, or to the best of the knowledge of the Purchaser, threatened against the
Purchaser or any of its properties that, individually or in the aggregate, could
reasonably be expected to have an adverse effect on the Purchaser's ability to
execute and deliver this Agreement and to perform its obligations contemplated
by this Agreement.

(e)
The Parent is a corporation duly incorporated and validly existing under the
laws of Delaware, USA and has all necessary corporate power, authority and
capacity to enter into this Agreement.  The execution and delivery of this
Agreement and the performance of this Agreement have been duly authorized by all
necessary corporate action on the part of the Parent. This Agreement constitutes
a legal, valid and binding obligation of the Parent enforceable against it in
accordance with its terms, subject to bankruptcy, insolvency and other laws
affecting the enforcement of creditors' rights generally and subject to the
qualification that equitable remedies may only be granted in the discretion of a
court of competent jurisdiction.

(f)
None of the execution and delivery by the Parent of this Agreement or the
compliance by the Parent with the Parent's obligations hereunder will violate,
contravene, result in any breach of, or be in conflict with, or constitute a
default under, or create a state of facts which after notice or lapse of time or
both would constitute a default under, any term or provision of: (i) any
constating documents of the Parent; (ii) any contract to which the Parent is a
party or by which the Parent is bound; (iii) any judgment, decree, order or
award of any Governmental Entity; or (iv) any applicable Laws.

(g)
No material consent, approval, order or authorization of, or declaration or
filing with, any Governmental Entity is required to be obtained by the Parent in
connection with the execution and delivery of this Agreement, the performance by
it of its obligations under this Agreement and the consummation by the Parent of
the Arrangement, other than those which are contemplated by the Arrangement
Agreement.

(h)
There is no proceeding, claim or investigation pending before any Governmental
Entity, or to the best of the knowledge of the Parent, threatened against the
Parent or any of its properties that, individually or in the aggregate, could
reasonably be expected to have an adverse effect on the Parent's ability to
execute and deliver this Agreement and to perform its obligations contemplated
by this Agreement.

ARTICLE 3
COVENANTS
3.1
Covenants of the Securityholder

(a)
The Securityholder hereby covenants with the Purchaser and the Parent that from
the date of this Agreement until the earlier of the termination of this
Agreement in accordance with its terms and the Effective Time (the "Expiry
Time"), the Securityholder will not:

(i)
without having first obtained the prior written consent of the Parent, which
consent shall not be unreasonably withheld, sell, transfer, gift, assign,
convey, pledge, hypothecate, encumber, option or otherwise dispose of any right
or interest in any of the Subject Securities or enter into any agreement,
arrangement, commitment or understanding in connection therewith, other than (A)
pursuant to the Arrangement or (B) transfers to or between affiliates of the
Securityholder (provided that (1) the Securityholder will notify Parent of any
such transfer; (2) such transfer does not relieve the Securityholder of any of
its obligations under this Agreement with respect to the Subject Securities; and
(3) any affiliate of the Securityholder will be required, in Parent's sole
discretion, to enter into an agreement with Purchaser and the Parent
substantially in the form of this Agreement with respect to all of such Subject
Securities);

(ii)
other than as set forth herein, grant or agree to grant any proxies or powers of
attorney, deposit any Subject Securities into a voting trust or pooling
agreement, or enter into a voting agreement, commitment, understanding or
arrangement, oral or written, with respect to the voting of any Subject
Securities; or

(iii)
requisition or join in the requisition of any meeting of any of the
securityholders of the Company for the purpose of considering any resolution.

(b)
The Securityholder hereby covenants, undertakes and agrees from time to time,
until the Expiry Time, to vote (or cause to be voted) all the Subject
Securities:

(i)
at any meeting of any of the securityholders of the Company at which the
Securityholder is entitled to vote, including the Company Meeting; and

(ii)
in any action by written consent of the securityholders of the Company,

in favour of the approval, consent, ratification and adoption of the Arrangement
Resolution and the transactions contemplated by the Arrangement Agreement (and
any actions required for the consummation of the transactions contemplated by
the Arrangement Agreement).  In connection with the foregoing, subject to this
Section 3.1(b), the Securityholder hereby agrees to deposit a proxy, or voting
instruction form, as the case may be, duly completed and executed in respect of
all of the Subject Securities as soon as practicable following the mailing of
the Company Circular and in any event at least 10 calendar days following such
mailing, voting all such Subject Securities in favour of the Arrangement
Resolution. The Securityholder hereby agrees that it will not take, nor permit
any Person on its behalf to take, any action to withdraw, amend or invalidate
any proxy or voting instruction form deposited pursuant to this Agreement
notwithstanding any statutory or other rights or otherwise which the
Securityholder might have unless this Agreement has at such time been previously
terminated in accordance with Section 4.1.
(c)
The Securityholder hereby covenants, undertakes and agrees from time to time,
until the Expiry Time, to vote (or cause to be voted) the Subject Securities
against any proposed action by the Company, its Shareholders, any of the
Company's Subsidiaries or any other Person: (i) in respect of any Acquisition
Proposal or Superior Proposal or other merger, take-over bid, amalgamation, plan
of arrangement, business combination or similar transaction involving the
Company or any Subsidiary of the Company, other than the Arrangement; (ii) which
would reasonably be regarded as being directed towards or likely to prevent or
delay the successful completion of the Arrangement, including without limitation
any amendment to the articles or by-laws of the Company or any of its affiliates
or their respective corporate structures; or (iii) any action or agreement that
would result in a breach of any representation, warranty, covenant or other
obligation of the Company under the Arrangement Agreement if such breach
requires Shareholder approval;

(d)
Until the Expiry Time, the Securityholder hereby covenants, undertakes and
agrees, in the event that any transaction other than the Arrangement is
presented for approval of, or acceptance by, the Shareholders, whether or not it
may be recommended by the Company's directors, not to directly or indirectly,
(i) accept, knowingly assist or otherwise knowingly further the successful
completion of such transaction or (ii) purport to tender or deposit into any
such transaction any of the Subject Securities, and, in the event the directors
of the Company make a Change in Recommendation, the Securityholder will, if
requested by the Parent, publicly affirm its commitment to vote in favour of the
Arrangement in accordance with the terms of this Agreement.

(e)
Until the Expiry Time, the Securityholder will not, and will ensure that its
affiliates do not, directly or indirectly, through any officer, director,
employee, representative or agent or otherwise:

(i)
solicit proxies or become a participant in a solicitation in opposition to or in
competition with the Purchaser in connection with the Arrangement;

(ii)
assist any affiliate or knowingly assist any other Person in taking or planning
any action that would compete with, restrain or otherwise serve to interfere
with or inhibit the Purchaser in connection with the Arrangement;

(iii)
act jointly or in concert with others with respect to voting securities of the
Company for the purpose of opposing or competing with the Purchaser in
connection with the Arrangement;

(iv)
solicit, initiate, knowingly assist, knowingly encourage or otherwise facilitate
(including by way of entering into any agreement, arrangement or understanding),
any inquiry, proposal or offer relating to any Acquisition Proposal or potential
Acquisition Proposal (other than the Purchaser's Acquisition Proposal pursuant
to the Arrangement Agreement);

(v)
participate in any discussions or negotiations regarding any Acquisition
Proposal (other than the Purchaser's Acquisition Proposal pursuant to the
Arrangement Agreement);

(vi)
accept or enter into, or publicly propose to accept or enter into, any letter of
intent, agreement, arrangement or understanding related to any Acquisition
Proposal (other than the Purchaser's Acquisition Proposal pursuant to the
Arrangement Agreement); or

(vii)
cooperate in any way with, participate in or knowingly assist, knowingly
encourage or otherwise facilitate any effort or attempt by any other Person to
do or seek to do any of the foregoing.

(f)
The Securityholder will not (i) exercise any dissent rights in respect of the
Arrangement; or (ii) take any other action of any kind, in each case which would
reasonably be regarded as likely to reduce the success of, or materially delay
or interfere with the completion of, the transactions contemplated by the
Arrangement Agreement.

(g)
The Securityholder will, and will cause each of its affiliates to, immediately
cease and cause to be terminated any existing discussions or negotiations with
any parties with respect to any potential Acquisition Proposal (other than the
Purchaser's Acquisition Proposal pursuant to the Arrangement Agreement).

(h)
Until the Expiry Time, at the request of the Purchaser, the Parent or the
Company, the Securityholder will use all commercially reasonable efforts in its
capacity as a Shareholder to assist the Company, the Purchaser and the Parent to
make all regulatory filings required to complete the Arrangement and the other
transactions contemplated by the Arrangement Agreement and this Agreement.

(i)
The Securityholder hereby consents to:

(i)
details of this Agreement being set out in any press release, information
circular, including the Company Circular, and court documents produced by the
Company, the Purchaser, the Parent or any of their respective affiliates in
connection with the transactions contemplated by this Agreement and the
Arrangement Agreement, provided that to the extent any such filing contains
disclosure regarding the Securityholder or its affiliates, the Securityholder
has been provided with a reasonable opportunity to review and comment on such
disclosure and reasonable consideration has been given by the Purchaser to any
such comments; and

(ii)
this Agreement being made publicly available, including by filing on the System
for Electronic Document Analysis and Retrieval (SEDAR) operated on behalf of the
Canadian Securities Administrators and/or by filing with or furnishing to the
SEC, provided that the parties agree that this Agreement, including schedules,
will be filed in its entirety on SEDAR and/or filed with or furnished to the
SEC, without redaction other than (A) certain facsimile information in Section
4.9(a) hereof and Section 11.7 [Notices] of the Arrangement Agreement; and (B)
specific dollar amounts referred to in Section 6.1 [Conduct of Business] of the
Arrangement Agreement.

(j)
Except as required by applicable Law or applicable stock exchange requirements,
the Securityholder will not, and will ensure that its affiliates do not, make
any public announcement with respect to the transactions contemplated herein or
pursuant to the Arrangement Agreement without the prior written approval of the
Purchaser.

3.2
Alternative Forms of Transaction

If the event that, in lieu of the Arrangement, the Purchaser, the Parent or the
Company determines in its good faith judgment that it is necessary or desirable
to complete the acquisition of the Company Shares pursuant to an Alternative
Transaction (as defined below), then the Securityholder shall, during the term
of this Agreement, upon request of the Purchaser or the Parent support the
completion of such Alternative Transaction in the same manner as the Arrangement
in accordance with the terms and conditions of this Agreement, including by
depositing or causing the deposit of the Subject Securities into the Alternative
Transaction and not withdrawing them. For the purposes of this Agreement, an
"Alternative Transaction" means a take-over bid made by the Parent (or an
affiliate) in compliance with applicable securities Laws, to all of the
shareholders of the Company that satisfies each of the following conditions (a)
it provides for economic terms which, in relation to the Securityholder, on an
after-tax basis, are in all respects at least equivalent to or better than those
contemplated by the Arrangement Agreement, (b) it provides for conditions that
are not more onerous than those set forth in the Arrangement Agreement, (c) it
expires (following any extensions) no later than the earlier of (i) 70 days from
the date that the Purchaser commences any take-over bid, and (ii) the Deadline
Date, (d) it is, from the perspective of the Securityholder acting reasonably,
otherwise on terms not materially more onerous on the Securityholder than the
Arrangement, and (e) it is subject to a minimum tender condition of at least
662/3% of the outstanding Company Shares that cannot be waived without the
approval of the Securityholder.
3.3
Covenant of the Purchaser and Parent

Subject to Section 4.1, each of Purchaser and the Parent will (a) comply with
its respective obligations under the Arrangement Agreement and (b) take all
steps required of it to cause the Arrangement to occur in both cases in
accordance with the terms of and subject to the conditions set forth in the
Arrangement Agreement.
ARTICLE 4
GENERAL
4.1
Termination

This Agreement will automatically terminate upon written notice from any party
hereto and be of no further force or effect upon the earliest to occur of:
(a)
the agreement in writing of the Purchaser, the Parent and the Securityholder;

(b)
the termination of the Arrangement Agreement in accordance with its terms,
unless prior to or concurrently with the termination of the Arrangement
Agreement, the Parent (or an affiliate) commences an Alternative Transaction;

(c)
written notice by the Securityholder to the Parent if:

(i)
subject to Section 4.3, any representation or warranty of the Purchaser or the
Parent under this Agreement is untrue or incorrect in any material respect;

(ii)
without the prior written consent of the Securityholder, there is any decrease
in, or change in the form of, the consideration as set out in the Arrangement
Agreement, other than any adjustment to the consideration pursuant to the terms
of the Arrangement Agreement;

(iii)
without the prior written consent of the Securityholder, (A) the conditions to
the consummation of the Arrangement as set forth in the Arrangement Agreement
have been amended in a manner that is adverse to the Securityholder, or (B) the
terms of the Arrangement Agreement have been otherwise varied in a manner that
is materially adverse to the Securityholder; or

(iv)
subject to Section 4.3, the Purchaser or the Parent has not complied in any
material respect with its covenants contained herein;

provided that at the time of such termination, the Securityholder is not in
material default in the performance of its obligations under this Agreement;
(d)
written notice by the Purchaser or the Parent to the Securityholder if:

(i)
subject to Section 4.3, any representation or warranty of the Securityholder
under this Agreement is untrue or incorrect in any material respect; or

(ii)
the Securityholder has not complied in any material respect with its covenants
contained herein;

provided that at the time of such termination, neither the Purchaser nor the
Parent is in material default in the performance of its obligations under this
Agreement; and
(e)
the Deadline Date, if the conditions provided in Section 3.1 [Mutual Conditions]
or Section 3.2 [Conditions in Favour of Company] of the Arrangement Agreement
have not been satisfied by the Parent or Purchaser or waived by Company on or
before the Deadline Date, provided however that this Agreement shall not
terminate pursuant to this Section 4.1(e) if the Company's failure to fulfill
any of its obligations under the Arrangement Agreement or if its breach of any
of its representations and warranties under the Arrangement Agreement has been
the cause of, or resulted in, the failure of the consummation of the Arrangement
to occur by the Deadline Date.

4.2
Time of the Essence

Any date, time or period referred to in this Agreement will be of the essence,
except to the extent to which the Securityholder, the Purchaser and the Parent
agree in writing to vary any date, time or period, in which event the varied
date, time or period will be of the essence.
4.3
Notice and Cure Provisions

(a)
Each party will give prompt notice to the other of the occurrence, or failure to
occur, at any time from the date hereof until the termination of this Agreement
of any event or state of facts which occurrence or failure would, or would be
likely to give rise to a right of termination by the other party pursuant to
Sections 4.1(c) or 4.1(d). Notification provided under this Section 4.3 will not
affect the representations, warranties, covenants, agreements or obligations of
the parties (or remedies with respect thereto).

(b)
The Securityholder may not exercise its right to terminate this Agreement
pursuant to Sections 4.1(c)(i) or 4.1(c)(iv) and the Purchaser or the Parent may
not exercise its right to terminate this Agreement pursuant to Section 4.1(d)
unless the party seeking to terminate the Agreement delivers a written notice to
the other party specifying in reasonable detail all breaches of covenants,
representations and warranties or other matters which the party delivering such
notice is asserting as the basis for the termination right.  If any such notice
is delivered prior to the Company Meeting, provided that a party is proceeding
diligently to cure such matter and such matter is capable of being cured, no
party may exercise such termination right until the earlier of (a) two Business
Days prior to the Company Meeting, and (b) the date that is 10 Business Days
following receipt of such notice by the party to whom the notice was delivered,
if such matter has not been cured by such date.  If any such notice is delivered
after the date of the Company Meeting, provided that a party is proceeding
diligently to cure such matter and such matter is capable of being cured, no
party may exercise such termination right until the earlier of (a) five Business
Days prior to the Deadline Date, and (b) the date that is 10 Business Days
following receipt of such notice by the Party to whom the notice was delivered.

4.4
Effect of Termination

If this Agreement is terminated in accordance with the provisions of
Section 4.1, no party will have any further liability to perform its obligations
under this Agreement, provided that neither the termination of this Agreement
nor anything contained in Section 4.1 will relieve any party from any liability
for any breach by it of this Agreement, including from any inaccuracy in its
representations and warranties and any non-performance by it of its covenants
made herein.
4.5
Equitable Relief

(a)
The parties hereby agree that irreparable damage would occur in the event that
any provision of this Agreement were not performed in accordance with its
specific terms or were otherwise breached, and that money damages or other legal
remedies would not be an adequate remedy for any such damages. Accordingly, the
parties acknowledge and hereby agree that in the event of any breach or
threatened breach by the Securityholder, on the one hand, or the Purchaser or
the Parent, on the other hand, of any of their respective covenants or
obligations set forth in this Agreement, the Securityholder, on the one hand,
and the Purchaser or the Parent, on the other hand, shall be entitled to an
injunction or injunctions to prevent or restrain breaches or threatened breaches
of this Agreement by the other, and to specifically enforce the terms and
provisions of this Agreement to prevent breaches or threatened breaches of, or
to enforce compliance with, the covenants and obligations of the other under
this Agreement. Each of the parties hereby agrees not to raise any objections to
the availability of the equitable remedy of specific performance to prevent or
restrain breaches or threatened breaches of this Agreement by it, and to
specifically enforce the terms and provisions of this Agreement to prevent
breaches or threatened breaches of, or to enforce compliance with, the covenants
and obligations of the other parties under this Agreement.

(b)
The parties hereto further agree that (x) by seeking the remedies provided for
in this Section 4.5, a party shall not in any respect waive its right to seek
any other form of relief that may be available to a party under this Agreement
in the event that this Agreement has been terminated or in the event that the
remedies provided for in this Section 4.5 are not available or otherwise are not
granted, and (y) nothing set forth in this Section 4.5 shall require any party
hereto to institute any proceeding for (or limit any party's right to institute
any proceeding for) specific performance under this Section 4.5 prior or as a
condition to exercising any termination right under Section 4.1 (and pursuing
damages after such termination), nor shall the commencement of any legal
proceeding restrict or limit any party's right to terminate this Agreement in
accordance with the terms of Section 4.1 or pursue any other remedies under this
Agreement that may be available then or thereafter.

4.6
Waiver; Amendment

Each party hereto agrees and confirms that any provision of this Agreement may
be amended or waived if, and only if, such amendment or waiver is in writing and
signed, in the case of an amendment, by all of the parties or in the case of a
waiver, by the party against whom the waiver is to be effective and no failure
or delay by any party in exercising any right, power or privilege hereunder will
operate as a waiver thereof nor will any single or partial exercise thereof
preclude any other or further exercise thereof or the exercise of any other
right, power or privilege.  No waiver of any of the provisions of this Agreement
will be deemed to constitute a waiver of any other provision (whether or not
similar).
4.7
Entire Agreement

This Agreement constitutes the entire agreement among the parties with respect
to the subject matter hereof and supersedes all prior agreements and
understandings among the parties with respect thereto.
4.8
Survival of Representations, Warranties and Covenants

The representations and warranties of the parties set out in Article 2 shall
survive the closing of the Arrangement Agreement and remain in full force and
effect for 18 months thereafter.  This Section 4.8 shall not limit any covenant
or agreement of the parties, which by its terms contemplates performance after
the Effective Time.
4.9
Notices

Any notice, consent or approval required or permitted to be given in connection
with this Agreement (each, a "Notice") will be in writing and will be
sufficiently given if delivered (whether in person or other personal method of
delivery) or if sent by prepaid overnight courier:
(a)
if to the Purchaser or the Parent:

Emergent BioSolutions Inc.
General Counsel
2273 Research Boulevard, Suite 400
Rockville, Maryland 20850
United States


Attention:                          General Counsel
Facsimile:                          301-795-6783
with a copy (which will not constitute notice) to:
DLA Piper LLP (US)
The Marbury Building
6225 Smith Avenue
Baltimore, Maryland 21209-3600
United States


Attention:                          Howard S. Schwartz
Facsimile:                          410-580-3251
and to:
McCarthy Tétrault LLP
66 Wellington Street West
Suite 5300
Toronto Dominion Bank Tower
Toronto, ON   M5K 1E6


Attention:                          Graham P.C. Gow
                                  Ian Michael
Facsimile:                          416-868-0673
(b)
if to the Securityholder:

Jack M. Kay
150 Signet Drive
Toronto, ON  M9L 1T9
Facsimile:                          416-401-3808
Any notice sent by prepaid overnight courier will be deemed to have been
delivered as of the following Business Day.  Any party hereto may, from time to
time, change its address by giving Notice to the other parties in accordance
with the provisions of this Section.
4.10
Severability

To the extent permitted by applicable Law, the parties waive any provision of
applicable Law which renders any provision of this Agreement invalid or
unenforceable in any respect. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any applicable Law or
public policy, all other conditions and provisions of this Agreement will
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any manner
materially adverse to any party.  Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the parties hereto
will negotiate in good faith to modify this Agreement so as to effect the
original intent of the parties as closely as possible in an acceptable manner in
order that the transactions contemplated hereby are fulfilled to the fullest
extent possible.
4.11
Successors and Assigns

The provisions of this Agreement will be binding upon and enure to the benefit
of the parties hereto and their respective successors, permitted assigns and
legal personal representatives, provided that no party may assign, delegate or
otherwise transfer any of its rights, interests or obligations under this
Agreement without the prior written consent of the other parties hereto.
4.12
Expenses

Each party will pay all costs and expenses (including the fees and disbursements
of legal counsel and other advisers) it incurs in connection with the
negotiation, preparation and execution of this Agreement and the transactions
contemplated by this Agreement provided that each party (the "breaching party")
shall pay the fees and disbursements of legal counsel to another party (the
"non-breaching party") to the extent related to any Proceedings brought by a
non-breaching party to enforce this Agreement as a result of a breach of any
provision of this Agreement by the breaching party.
4.13
Independent Legal Advice

Each of the parties hereby acknowledges that it has been afforded the
opportunity to obtain independent legal advice and confirms by the execution and
delivery of this Agreement that they have either done so or waived their right
to do so in connection with the entering into of this Agreement.
4.14
Further Assurances

The parties hereto will, with reasonable diligence, do all things and provide
all such reasonable assurances as may be required to consummate the transactions
contemplated by this Agreement, and each party will provide such further
documents or instruments required by the other party as may be reasonably
necessary or desirable to effect the purpose of this Agreement and carry out its
provisions, whether before or after the Effective Time.
4.15
Language

The parties expressly acknowledge that they have requested that this Agreement
and all ancillary and related documents thereto be drafted in the English
language only. Les parties aux présentes reconnaissent avoir exigé que la
présente entente et tous les documents qui y sont accessoires soient rédigés en
anglais seulement.
4.16
Execution and Delivery

This Agreement may be executed by the parties in counterparts and may be
executed and delivered by facsimile or other electronic means and all the
counterparts and facsimiles or other electronic copies together constitute one
and the same agreement, and such facsimile or other electronic copies will be
legally effective to create a valid and binding agreement between the parties.
4.17
Fiduciary Duties

For the avoidance of doubt, nothing in this Agreement shall limit any individual
who is a director or officer of Company or any of its Subsidiaries from
performing his or her fiduciary duties as a director or an officer of Company or
any such Subsidiary, including for greater certainty, doing any act or thing
permitted by the Arrangement Agreement, and no action taken by any such
individual described pursuant to this Section 4.17 shall constitute a breach of
this Agreement by the Securityholder or any of its affiliates.
[The remainder of this page has been intentionally left blank.]

--------------------------------------------------------------------------------



 


IN WITNESS OF WHICH the parties have executed this Agreement.
 
 
2396638 Ontario Inc.
 
By:
/s/ Daniel J. Abdun-Nabi
 
Name:            Daniel J. Abdun-Nabi
 
Title:            Vice President



 
 
Jack M. Kay
 
 
/s/ Jack M. Kay
 
 
 
 



 
 
Emergent BioSolutions Inc.
 
By:
/s/ Daniel J. Abdun-Nabi
 
Name:            Daniel J. Abdun-Nabi
 
Title: President and Chief Executive Officer




--------------------------------------------------------------------------------





SCHEDULE "A"
COMPANY SHARES


Securityholder
Company Shares
Jack M. Kay
247,800 common shares




--------------------------------------------------------------------------------








SCHEDULE "B"
ARRANGEMENT AGREEMENT









